DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.1 14
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1 .17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 02, 2021 has been entered. 

Response to Amendment
2.	Applicant’s amendment under 37 C.F.R. 1.116, filed on December 02, 2021 has been considered and entered in full.
3.	Applicant’s arguments with respect to respective amended and new claims have been considered but are moot in view of the rejection(s) made below, in view of the further consideration of the amended claims.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 28, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Najaf-Zadeh et al., U.S. Patent No. 10,593,028 B2, and further in view of Deselaers et al., U.S. Patent No. 9,594,488 B2.
	Regarding claim 28, Najaf-Zadeh discloses An electronic device, comprising: circuitry configured to obtain a video signal having a first dynamic range (col. 4, lines 14-25 — “One or more embodiments of this disclosure provide methods and apparatus to perform post processing of HDR content to display HDR content on SDR displays. In one example, the HDR contents is transformed to a lower dynamic range....When referencing an image herein, whether SDR or HDR, the different embodiments of this disclosure could be referring to a frame within a video for a given frame rate”; where HDR is a first video signal here that has higher dynamic range; and SDR is a second video signal that has lower dynamic range than the HDR); 
calculate a first value indicating a brightness of a first portion of the video signal, wherein the first portion of the video signal is less than an entirety of the video signal (col. 7, lines 50-59 — HDR image 400 in figure 4 is segmented into different segments; col. 7, lines 60-67 — “Image 400 has a dynamic range between dark regions, e.g., segment 402, and light regions, e.g. segment 404. In order to display image 400 on a device, such as HMD 300, the image 400 may need to be down converted to match the properties of the device. As shown in Fig. 4, each segment 402, 404, and 406 has a specific tone mapping function assigned thereto that may be used to down convert the image”; col. 5, lines 1-15 — Intelligent segmentation; col. 8, lines 49-55 — PEAK LUMINANCE value of the 
modify the first dynamic range of the first portion of the video signal based on the calculated value (col. 8, lines 49-55 — PEAK LUMINANCE value of the segment is used for applying tone mapping function to the segment; where peak luminance value being a representative value of brightness; col. 7, lines 60-67 — “Image 400 has a dynamic range between dark regions, e.g., segment 402, and light regions, e.g. segment 404. In order to display image 400 on a device, such as HMD 300, the image 400 may need to be downconverted to match the properties of the device. As shown in Fig. 4, each segment 402, 404, and 406 has a specific tone mapping function assigned thereto that may be used to down convert the image 400 — where down conversion using tone mapping is modifying the dynamic range), 

	Claim 28 further recites “wherein the circuitry is further configured to determine the first portion of the video signal based on a line-of-sight direction determined from an image of the user”. Najaf-Zadeh, as cited, teaches “As shown in FIG 6., HMD 300 provides viewpoint information to a view-dependent tone mapping module 602 that may be implemented by one or more processors……Based on the viewpoint information, the view-dependent tone mapping module 602 select a segment to be displayed on the HMD 300 and applies the tone mapping function corresponding to the segment in order to down convert the displayed segment to match the properties of the HMD 300” (col. 9, lines 2-22). Najaf-Zadeh clearly teaches the portion/segment of the image can be selected by a user based on the viewpoint in the HMD and further teaches tone mapping can be implemented on the selected portion/segment, but does not explicitly teach “determining/selecting the portion of the video signal based on a line-of-sight direction determined from an image of the user”. Deselaers, however, teaches determining/selecting the portion of the video signal based on a col. 5, lines 1-11 - the user interaction includes a user selection, where the user selection is based on a user gazing at at least one portion of the high dynamic range image.  In various implementations, system 102 may use an eye-tracking algorithm that enables a device to track the direction of the gaze of the user.  In various implementations, system 102 uses the user's gaze direction to dynamically select a portion of an image.  As indicated herein, system 102 dynamically changes the brightness level of at least a portion of the HDR image based on the user's gaze (e.g., center of attention).  Deselaers further teaches in col. 6, lines 4-21 - gaze tracking algorithms and devices such as camera can be used to track eye movements & positions to measure gaze of the user (e.g. the user’s line of sight) – thus the results of the camera output provides information on line-of sight). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teachings such as determining the first portion of the video signal based on a line-of-sight direction determined from an image of the user as taught by Deselaers in the invention of Najaf-Zadeh. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use the teachings such as determining the first portion of the video signal based on a line-of-sight direction determined from an image of the user as taught by Deselaers in the invention of Najaf-Zadeh, because both references are directed to the same field of endeavor of tone mapping of selected portion of the image signal in a HMD, and Deselaers provides the teachings explicitly that are implicitly present in Najaf-Zadeh, where the user viewpoint dependent on the line-of-sight is used to select/determine the portion of the image signal to be tone mapped, thus providing explicit advantage of extending the interactive usage of HMD in selecting the image portion simply by looking at it.



	Regarding claim 37, claim 37 has been analyzed and rejected as per citation made in the rejection of claim 28.

7. 	Claims 15-21, 23-25 and 29-35 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The reasons of allowance for claims 15 and 25 should be evident from the previous office action mailed on 10/07/2021 and from the applicant’s arguments as filed on 12/02/2021 and 09/23/2021. All other claims depending on claims 15 and 25 are allowable at least by dependency on claims 15 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 24, 2022